Citation Nr: 0424073	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, closed 
head injury.  

2.  Entitlement to an increased rating for residuals, injury 
of the left medial meniscus, currently evaluated as 
30 percent disabling, to include whether a separate rating is 
warranted for arthritis of the left knee.  

3.  Entitlement to an increased rating for anterior cruciate 
ligament insufficiency of the right knee, currently evaluated 
as 30 percent disabling, to include whether a separate rating 
is warranted for arthritis of the right knee.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, mother, and stepfather


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to 
March 1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

The Board remanded the issues of increased ratings for both 
knees, to include a separate rating for arthritis, and TDIU 
in February 2000.  The veteran provided hearing testimony 
before the undersigned, in Washington, DC, on 
October 20, 2003.  A copy of the transcript of that hearing 
is of record associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative, contend, in essence, that 
service connection is warranted for residuals, closed head 
injury, based upon service incurrence.  It is maintained that 
the veteran sustained injuries to his head during an 
automobile accident in August 1985, on the Autobahn in 
Germany.  He also maintains that his bilateral knee 
disability is more severe than the current evaluations 
reflect.  He claims that in addition to instability, he has 
arthritis in both knees and warrants separate evaluations for 
instability and arthritis for both knees.  Finally, he also 
asserts that he is unable to obtain or maintain employment as 
a result of his service-connected disabilities.  

The veteran claims that he sustained a closed head injury 
during an automobile accident in Germany in August 1985.  The 
claims folder shows that he sustained a head injury in 
January 1986 after the initial accident, in a secondary 
accident in Ohio.  The veteran claims that the second 
automobile accident was just a continuation of the initial 
head trauma.  He maintains that his mental status changed as 
a result of the initial automobile accident.  

A review of the record reveals that there are no medical 
records associated with the claims folder that indicate that 
the veteran sustained a closed head injury as a result of his 
initial automobile accident in August 1985.  The veteran 
indicates that he was initially transferred to a private 
hospital in Cologne, Germany, the name of the hospital he is 
unable to remember.  From that point, he was transferred to 
the military hospital at Wiesbaden, Germany, then to 
Bethesda, Naval Hospital in Bethesda, Maryland, Scott Air 
Force Base (AFB) Hospital, Illinois, and finally, to Wright 
Patterson AFB Hospital, Dayton, Ohio.  These hospitalizations 
occurred from August 1985 to approximately October 1985.  The 
police records from the accident on the Autobahn also were 
not associated with the claims folder.  It is important to 
attempt to obtain all of these records.  If the police 
records of the August 1985 automobile accident are obtained, 
they may contain the name and address of the private hospital 
where the veteran was initially treated in August 1985.  
Furthermore, the RO should contact the National Personnel 
Records Center (NPRC) to attempt to obtain the clinical 
records from the aforementioned military facilities.   

Additionally, the veteran testified during his October 2003 
Central Office hearing, that he attempted to obtain social 
security disability benefits in connection with his service-
connected disabilities.  His stepfather testified that he 
took him to the Social Security Administration in late 1987 
or early 1988 to file a claim.  It is not known whether 
additional records from SSA would be relevant to this claim, 
but VA is required to obtain evidence from other Federal 
agencies, such as SSA, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Further, the veteran was also evaluated by VA vocational 
rehabilitation.  The veteran's complete vocational 
rehabilitation file should be obtained and associated with 
the claims folder.  

Also, the veteran testified at his October 2003 hearing that 
his bilateral knee disability increased in severity since his 
most recent VA examination, in November 2002.  Under VCAA, 
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature and extent of the veteran's disabilities.  Therefore, 
prior to final adjudication of the claim, the veteran should 
undergo a VA examination which addresses pain on use, flare-
ups, and discusses the criteria set forth in DeLuca with 
regard to his bilateral knee disability .  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must comply with the 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
The veteran should also be informed of 
the evidentiary requirements for service 
connection, increased rating, and TDIU 
claims.  See also 38 C.F.R. § 3.159 in 
its entirety.  

2.  After obtaining the appropriate 
authorization, the RO should request 
records from the police department in 
Cologne, Germany, in connection with the 
July or August 1985 automobile accident.  
If those records can be located, they 
should be obtained and associated with 
the claims folder.  

3.  A review of the police records should 
be made and it should be determined if 
the name of the private hospital where 
the veteran was initially transported can 
be ascertained from those records.  If 
so, after obtaining appropriate 
authorization, the RO should contact the 
private hospital in Cologne, Germany, and 
ask for the medical records associated 
with the veteran's 1985 automobile 
accident.  If those records can be 
located, they should be associated with 
the claims folder. 

4.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
additional service in-patient clinical 
records/imaging records, particularly any 
pertaining to treatment at Wiesbaden, 
Germany Military Hospital, Bethesda Naval 
Hospital, Scott AFB Hospital, and Wright 
Patterson AFB Hospital in 1985 and 1986 
for injuries sustained from an automobile 
accident which apparently occurred in 
July or August 1985.  His active service 
dates were June 1983 to March 1987.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

5.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his claim for disability benefits 
filed in late 1987 or early 1988.  
Associate all correspondence and any 
records received with the claims file.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.  

6.  Obtain the veteran's complete VA 
vocational rehabilitation file and 
associate those records with the claims 
file.  

7.  After obtaining as many of the above 
records as available, schedule the 
veteran for a VA orthopedic examination 
to assess the severity of the service-
connected disabilities.  Send the claims 
folder to the physician for review; any 
report written by a physician should 
specifically state that such a review was 
conducted.  

All necessary testing should be done, to 
include x-rays and range of motion 
testing of the knees, right pelvis, and 
right wrist.  Ask the physician to opine 
- based on review of the evidence of 
record, examination of the veteran, and 
her or his professional expertise - as to 
the severity of the veteran's service-
connected disabilities, specifically his 
bilateral knee disability.  Ask the 
physician to comment on the presence or 
absence of subluxation or lateral 
instability of the knees.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss of the 
knees, right pelvis, right wrist, or 
right hip due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the knees, right pelvis, right 
wrist, or right hip are used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  

In addition, the examiner should render 
an opinion as to whether the veteran's 
aforementioned service-connected 
disabilities affect the veteran's ability 
to obtain or retain substantially gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination,


is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2003).  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




